Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 10/4/22 has been entered. 
Examiner's Note
Examiner appreciates the efforts made in clarifying the claim language in order to clearly recite the intended inventive subject matter, however, the claims remain full of informalities. An Examiner's interpretation of claim 1 is presented below and is relied upon for the rejections in this office action. Note that scope of claim 17 is broader than that of claim 1, except for the recitation of a wireless processor, but the informalities of claim 17 is beyond a simple fix at this point as it is replete with antecedence issues and undefined or unclear limitations. 
Claim 1. (AMEND) A lantern comprising: [[a.]] a body, the body having an upper portion and a lower portion connected together with connectors, a cavity formed an area surrounding the lantern from inside of the cavity, the light source attached to the upper portion of the body; [[d.]] a rechargeable battery to power and a top of the upper portion of the reach the solar panel to generate electricity to charge the rechargeable battery; wherein the speaker plays sound and the light source provides illumination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

All pending claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUGE (US 2022/0141564) in view of MOSLEY (US 2017/0241636).
Regarding claim 1, TSUGE discloses a lantern (FIG.s 1-16) comprising: a body (body of 1 FIG. 8), the body having an upper portion and a lower portion connected together with connectors (see 31-34 in FIG. 7), a cavity (structurally evident) formed in between the upper and lower portions; a speaker (part of 50 FIG. 8); a light source (see 20 FIG. 8) illuminating an area surrounding the lantern from inside of the cavity, the light source attached to the upper portion of the body (everything is connected once the apparatus is put together, see FIG. 15); a rechargeable battery (100 FIG. 8) to power the light source and the speaker; wherein the speaker plays sound and the light source provides illumination (operationally evident).
TSUGE does not explicitly show the speaker being placed in the lower portion of the body and a solar panel attached to a top of the upper portion of the body in a configuration that allows light from outside the body to reach the solar panel to generate electricity to charge the rechargeable battery.
MOSLEY teaches a lantern comprising: a body (see FIG. 1), the body having an upper portion and a lower portion connected together with connectors (structurally required), a cavity (not shown but structurally required) formed in between the upper and lower portions; a speaker (38 FIG. 1) placed in the lower portion of the body; a light source (50 FIG. 1) illuminating an area surrounding the lantern, the light source attached to the upper portion of the body; a rechargeable battery (operationally required) to power the light source and the speaker; and a solar panel (70 FIG. 1) attached to a top of the upper portion of the body in a configuration that allows light from outside the body to reach the solar panel to generate electricity to charge the rechargeable battery; wherein the speaker plays sound and the light source provides illumination.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to include a solar panel on top of the upper portion and rearrange the speaker to the lower portion, such as taught by MOSLEY. with the lantern of TSUGE in order to achieve a desired structural modularity optimal for the desired application of the lantern.
All of the features of claim 17 are addressed in the rejection of claim 1 above expect for the wireless processor, which is also taught by TSUGE (¶[0079] and 70a FIG. 14) (and MOSLEY (30, 36 and 40 FIG. 6, ¶[0016] and [0017])).
Regarding claim 2, MOSLEY further teaches the body is cuboid (evident of shape 12 FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any optimal shape for the body in accordance to a preferred application of the lantern.
Regarding claims 5 and 19, TSUGE further teaches connectors are bars (at least in their shape, FIG. 8).
Regarding claims 6 and 20, absent persuasive evidence that the claimed shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate any known shape and size for the connectors, such as flat bars, in accordance to a preferred structural arrangement of the assembly with optimal modularity in accordance to an application thereof. 
Regarding claim 7, MOSLEY further teaches the solar panel is placed on the upper portion of the body (as shown in FIG. 1).
The motivation to combine is same as in claim 1 above. 
Regarding claims 10 and 18, TSUGE further discloses the light source is cylindrically shaped (see FIG. 9). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to make the light source cylindrical in accordance to a preferred operational modularity of the lantern. 
Regarding claim 12, TSUGE further discloses a switch (41, 61 FIG. 1-16) and a port (40 FIG. 5) accessible from outside of the body.
Regarding claim 13, TSUGE further discloses the light source illuminates in 360 degrees in a horizontal plane (operationally evident).
Regarding claim 14, TSUGE further discloses a wireless processor for receiving audio content (¶[0079]).
Regarding claim 15, absent evidence that the claimed configuration is significant to the operation of the intended invention and absent any details thereof, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to synchronize the light source with the sound played on the speaker in order to enhance the operational modularity of the assembly. 
Regarding claim 16, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to duplicate the parts, and include an additional speaker, in order to further improve the operational effectivity of the lantern.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached via email jong.lee@uspto.gov or by phone on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875